                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                            Civil Action No. 5:20-cv-00086-FL

MARCOS BENITEZ GONZALEZ, ISAAC                      )
GONZALEZ HERNANDEZ, VICTORINO                       )
FELIX ANTONIO, JUAN JAVIER VARELA                   )
CUELLAR, RUBEN DOMINGUEZ                            )
ANTONIO, RIGOBERTO CARTERAS                         )
JARDON, JORGE BAUTISTA SABINO,                      )
EMMANUEL CRUZ RIVERA, CELSO                         )
GONZALEZ TREJO, ERIC JACINTO                        )
WENCES VASQUEZ, MARTIN NELSON                       )
WENCES VASQUEZ, PORFIRIO                            )
BAUTISTA CRUZ, ALEJANDRO DE LA                      )
CRUZ MEDINA, JOSE ESTEBAN                           )
HERNANDEZ CRUZ, SIXTO HERNANDEZ                     )
BUENO, VIRGINIO ANGELES                             )
GONZALEZ, TIBURCIO ANTONIO                          )
MANUEL, and HUMBERTO ANTONIO                        )
HERNANDEZ, on behalf of themselves and              )
all other similarly situated persons,               )
                                      Plaintiffs,   )
                                                    )
                         v.                         )
                                                    )
O.J. SMITH FARMS, INC., BOSEMAN                     )
FARMS, INC., GREENLEAF NURSERY                      )
CO., SBHLP, INC., JOEL M. BOSEMAN,                  )
JEAN J. BOSEMAN, PEYTON G.                          )
MCDANIEL, SANDRA W. MCDANIEL, and                   )
SALVADOR BARAJAS,                                   )
                             Defendants.            )
                                                    )
                                                    )
                                                    )
                                                    )
                                                    )

              ORDER APPROVING CONTENT OF NOTICE TO
 CLASS ACTION MEMBERS IN FELIX ANTONIO v. GREENLEAF NURSERY CO. AND
                 METHOD FOR DISTRIBUTING NOTICE




           Case 5:20-cv-00086-FL Document 94 Filed 12/16/20 Page 1 of 3
       This matter is before the Court on the Joint Motion by plaintiffs Victorino Felix Antonio,

Tiburcio Antonio Manuel, and Humberto Antonio Hernandez (collectively “the three Plaintiffs”)

and defendant Greenleaf Nursery Co. (“Greenleaf”) to Approve Notice to Class Action Members

and to Approve Method for Distributing Notice. In support of their Joint Motion, the three

Plaintiffs and Greenleaf have filed a stipulated notice and method of distribution. The proposed

content and method of distribution for that notice are consistent with that previously approved

for use in other similar wage actions before the federal courts of this and other states. See

Haywood v. Barnes, 109 F.R.D. 568 (E.D.N.C. 1986); and Rosas v. Sarabanand Farms, LLC,

Case No. C18-0112-JCC, 2019 U.S. Dist. LEXIS 28556 *2-7; 2019 WL 859225 (W.D.Wa. Feb.

22, 2019) (approving use of text messaging to give notice to members of class composed of H-

2A workers). See also Roes v. SFBSC Mgmt.LLC, 944 F.3d 1035, 1045-48 (9th Cir. 2019)

(approving use of Facebook posting to give notice to members of highly transient,

geographically dispersed class). They also appear to be reasonably calculated to provide the best

notice practicable under the circumstances of this case.

       The proposed Notice to Class Action Members of Proposed Settlement with Greenleaf

Nursery Co., Deadline for Objections, and Opportunity to Withdraw (the “Notice”) is both a

neutral and comprehensive document that fairly apprises the Plaintiff Class Members of (i) the

pendency of the class action, (ii) the substance of the litigation, (iii) the reasons for

compromising the claims, (iv) the terms of the proposed settlement, and (v) the opportunity to

withdraw. The Notice also provides the Plaintiff Class Members with an opportunity to obtain

any necessary further information, and apprises them of their right to object to the settlement, the

objection deadline, and the date of the hearing on this Court’s final approval, if any, of the

Settlement Agreement.




                                       2 94 Filed 12/16/20 Page 2 of 3
           Case 5:20-cv-00086-FL Document
       The Court therefore formally approves the content of the Notice attached to the Joint

Motion, as well as the method of distribution for the Notices to class action members set out in

the Joint Motion. The Notice shall be distributed to the members of the class previously certified

by this Court within thirty (30) days of the date of this Order. In addition, the court SETS this

matter for fairness hearing on the instant settlement on March 1, 2021, at 10:00 a.m.


      IT IS SO ORDERED.

      This the 16th day of December, 2020.



                                             ___________________________________________
                                             THE HONORABLE LOUISE W. FLANAGAN
                                             U.S. District Judge




                                      3 94 Filed 12/16/20 Page 3 of 3
          Case 5:20-cv-00086-FL Document
